ACCEPTED
                                                                     14-14-00633-CR
                                                       FOURTEENTH COURT OF APPEALS
                                                                   HOUSTON, TEXAS
                                                                 2/5/2015 1:12:00 PM
                                                                CHRISTOPHER PRINE
                                                                              CLERK

                      NO. 14-14-00633-CR

                IN THE COURT OF APPEALS               FILED IN
                                               14th COURT OF APPEALS
                                                  HOUSTON, TEXAS
                     FOURTEENTH DISTRICT        2/5/2015 1:12:00 PM
                                               CHRISTOPHER A. PRINE
                                                        Clerk
                       HOUSTON, TEXAS


                         NO. 1405231

                      IN THE TRIAL COURT

                 337TH JUDICIAL DISTRICT

                 HARRIS COUNTY, TEXAS


CURTIS JAMES SIMOND           §            APPELLANT

VS.                           §

THE STATE OF TEXAS            §            APPELLEE


             MOTION FOR EXTENSION OF TIME
             FOR FILING APPELLANT'S BRIEF


                                  ALLEN C. ISBELL
                                  202 Travis, Suite 208
                                  Houston, Texas 77002
                                  713/236-1000
                                  Fax: 713/236-1809
                                  STATE BAR NO. 10431500

                                  COUNSEL ON APPEAL
TO THE HONORABLE COURT OF APPEALS:

      COMES NOW CURTIS JAMES SIMOND, appellant, by and through his

counsel on appeal, and respectfully requests this Honorable Court grant an

Extension of Time for Filing an Appellant's Brief. The present date for filing

the Brief is February 5, 2015, and it is respectfully requested that said time be

extended until April 6, 2015. For cause, appellant would show the Court as

follows:

                                       I.

      On November 12, 2014, appellant was convicted of Aggravated Assault

of a Family Member, in the 337th District Court of Harris County, Texas entitled

The State of Texas vs. CURTIS JAMES SIMOND, in Cause Number 1405231

and was sentenced to eleven (11) years confinement in the Texas

Department of Criminal Justice, Institutional Division. No Motion for New Trial

was filed. Written Notice of Appeal was given July 30, 2013.

                                       II.

      Counsel is unable to timely file the Brief within the time period from the

first extension of filing the Reporter’s Record for the following reasons:

      1.     Counsel is presently working on the following Brief for Appellant:
             Dains v. State, No. 14-14-00816-CR; Gates v. State, No. 14-14-
             00795-CR; Rivera v. State, No. 01-14-00957-CR;


c:\appeals\simond\ext. brief                                                   2
      2.     Counsel was in trial in the following matter from January 27, 2015
             through January 30, 2015: In the Matter of L. M., No. 2011-
             04644J;

      3.     Counsel is currently preparing for the following criminal trials:

             •      State vs. Reyes, No. 1313736 (Capital Murder)(set to begin
                    February 9, 2015);

             •      State vs. Davis, No. 1388874 & 1312337 (Evading
                    Arrest)(set to begin February 9, 2015);

             •      State vs. Aguilar, No. 1370058 (Murder)(set to begin
                    February 16, 2015);

             •      State vs. Hobbs, Nos. 1322693, 1322694, 1322764,
                    1322796, 1323767, 1324124, & 1324125 (Agg Sexual
                    Assault, Aggravated Kidnaping, Aggravated Assault, Capital
                    Murder, & Murder).

      4.     Counsel has recently represented the following in court: State vs.
             Bonds, No. 1436427; State vs. Caplan, No. 1449686; State vs.
             Chapman, Nos. 1945284, 1945285, & 1945286; State vs. Delce,
             No. 1449773; State vs. Earls, No. 1388874; State vs. Faulwell,
             No. 1438334; State vs. Ferguson, Nos. 1445692; State vs.
             Holliman, No. 1443652; State vs. Hutchins, No. 1395799; State
             vs. Lightfoot, Nos. 1415378, 1415379, 1420878, & 1436565;
             State vs. Magee, Nos. 1392085, 1386835, 1387732, & 1386809;
             State vs. Nash, No. 1444389; Payne vs. Payne, No. 12-DCV-
             201630; State vs. Peters, No. 1447571; State vs. Pinnock, Nos.
             1435200 & 1393885; State vs. Rivas, Nos. 1441514, 1441515,
             & 1441646; State vs. Roby, No. 1445825; State vs. Simmons,
             No. 1434147; State vs. Smith, No. 1436342; State vs. Stacy, No.
             1444450; State vs. Terrell, No. 1426152; State vs. Thedford,
             Nos. 1408153 & 1408154; State vs. Ward, Nos. 1284273,
             1297205, & 1297206;




c:\appeals\simond\ext. brief                                                     3
                                       III.

      Counsel feels that if the additional time is granted, the Brief in this cause

will be filed timely.

                                       IV.

      This is the first (1st) extension requested.

                                        V.

      This motion is urged at the first opportunity as appellant is indigent and

will suffer irremediable harm if it is not granted.

      WHEREFORE, PREMISES CONSIDERED, appellant prays that this

Honorable Court grant this extension of time in which to file the appellant's

Brief until April 6, 2015.

                                              Respectfully submitted,


                                              /s/ Allen C. Isbell
                                              ALLEN C. ISBELL
                                              202 Travis, Suite 208
                                              Houston, Texas 77002
                                              713/236-1000
                                              Fax No. 713/236-1809
                                              STATE BAR NO. 10431500
                                              email: allenisbell@sbcglobal.net

                                              COUNSEL ON APPEAL




c:\appeals\simond\ext. brief                                                     4
                                 Certificate of Service

      I hereby certify that on this 5th day of February, 2015, a true and correct

copy of the foregoing motion was sent to the District Attorney's Office,

Appellate Division, and to Mr. Curtis James Simond, appellant.


                                              /s/ Allen C. Isbell
                                              ALLEN C. ISBELL


                               Certificate of Compliance

      The undersigned attorney on appeal certifies this motion is computer

generated and consists of 690 words. Counsel is relying on the word count

provided by the Word Perfect computer software used to prepare the motion.


                                              /s/ Allen C. Isbell
                                              ALLEN C. ISBELL




c:\appeals\simond\ext. brief                                                   5